Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
                                                Status of the Application
2.  claims 70-92 and 95-96 are pending under examination. Claim 70 is amended. Claims 1-69 and 93-94 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the following reasons.
Response to Arguments:
3. The rejection of claims 70-92 and 95-96 under 35 USC 103 as being unpatentable over Abate et al. in view of Griffiths et al. has been withdrawn in view of the amendment.
4.  The rejection of claims 70-92 and 95-96 under obviousness type of double patenting over the claims in US patent 10,161, 007 in view of Griffiths et al.; over the claims in US patent 10, 697,007 in view of Griffiths et al.; and over the claims in US patent 10,745,762 in view of Griffiths et al. have been withdrawn in view of the amendment.

Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
   A. Claims 70-92 and 95-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,161,007 (the ‘007) in view of Weitz et al. (US 2013/0213488). 
      Although the claims at issue are not identical, they are not patentably distinct from each other. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 48 USPG2d 1228 {Fed.Cir. 1998); In re Goodman, 11 F.3d 1048, 29 USPG2d 2010 (Fed, Cir. 1993); In re Longi, 759 F.2d 887, 225 USPG 845 (Fed.Cir. 1985).
Although the conflicting claims are not identical, they are not patentably distinct from
each other because the claims 70-92 and 95-96 are generic to all that is recited in claims 1-23 of the patent ‘007, specifically claim 1 and 12-15 of the patent ‘007. That is, the claims 70-92 and 95-96 fall entirely within the scope of claims 1-23 of the patent ‘007, or in other words, claims 70-92 and 95-96 are obvious over the claims 1 -23 of the patent ‘007. Specifically, the method steps for nucleic acid synthesis in the instant claims 70-92 and 95-96 are within the scope of the claims 1-23 of the patent ‘007 and
are coextensive in scope. Specifically, the method steps for nucleic acid synthesis comprising forming a population of multiple emulsion microdroplets comprising nucleic acid and nucleic acid synthesis reagents, subjecting the emulsion droplets under conditions to synthesize a synthesis product of the template nucleic acids in at least one of the emulsion microdroplets detecting an absence or presence of the synthesis product and sorting the microdroplets the population are within the scope of the claims
1-23 of the patent ‘007. 
   However, the claims in the patent did not specifically teach tiered sorting of droplets at different frequencies to enrich droplets representing least a 1000-fold enrichment of microdroplets comprising nucleic acid synthesis product.
   Weitz et al. teach a method of claims 70, 95-96, droplet sorting of emulsion droplets wherein sorting comprising repeated (tiered) sorting at different frequencies to separate emulsion droplets based on presence or absence of synthesis product and enriching droplets containing synthesis product representing at least 1000-fold enriched with the desired product in short time (para 0100-0103, abstract, 0029-0030, 0063, 0089-0094, Fig. 4B).
            It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the claims in the patent ‘007 with the repeated sorting at different frequencies as taught by Weitz et al. to improve the sensitivity of the method. The ordinary person skilled in the art would have motivated to combine the method of claims in the patent ‘007 with the repeated sorting at different frequencies and have a reasonable expectation of success that the combination would improve the sensitivity of the method to enrich droplets containing synthesis product because Weitz et al. explicitly taught low cost repeated sorting at different frequencies results in higher enrichment of the droplets containing the desired synthesis product with high sorting rate in short time (para 0100-0103, abstract, 0029-0030) and such a modification of the claims in the patent ‘007 is considered obvious over the cited prior art and the instant claims are coextensive in scope. Thus the instant claims are rejected under obviousness-type of double patenting.
  B. Claims 70-92 and 95-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,697,007 (the ‘007) in view of Weitz et al. (US 2013/0213488).
 Although the claims at issue are not identical, they are not patentably distinct from each other. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 48 USPG2d 1228 {Fed.Cir. 1998); In re Goodman, 11 F.3d 1048, 29 USPG2d 2010 (Fed, Cir. 1993); In re Longi, 759 F.2d 887, 225 USPG 845 (Fed.Cir. 1985).
 Although the conflicting claims are not identical, they are not patentably distinct from
each other because the claims 70-92 and 95-96 are generic to all that is recited in
claims 1-19 of the patent ‘007, specifically claim 1 and 12-15 of the patent ‘007. That is,
the claims 70-92 and 95-96 fall entirely within the scope of claims 1-19 of the patent
‘007, or in other words, claims 70-92 and 95-96 are obvious over the claims 1-19 of the
patent ‘007. Specifically, the method steps for nucleic acid synthesis in the instant
claims 70-92 and 95-96 are within the scope of the claims 1-19 of the patent ‘007 and are coextensive in scope. Specifically, the method steps for nucleic acid synthesis
comprising forming a population of multiple emulsion microdroplets comprising nucleic
acid and nucleic acid synthesis reagents, subjecting the emulsion droplets under
conditions to synthesize a synthesis product of the template nucleic acids in at least one
of the emulsion microdroplets detecting an absence or presence of the synthesis
product and sorting the microdroplets the population are within the scope of the claims
1-19 of the patent ‘007. 
 However, the claims in the patent did not specifically teach tiered sorting of droplets at different frequencies to enrich droplets representing least a 1000-fold enrichment of microdroplets comprising nucleic acid synthesis product.
   Weitz et al. teach a method of claims 70, 95-96, droplet sorting of emulsion droplets wherein sorting comprising repeated (tiered) sorting at different frequencies to separate emulsion droplets based on presence or absence of synthesis product and enriching droplets containing synthesis product representing at least 1000-fold enriched with the desired product in short time (para 0100-0103, abstract, 0029-0030, 0063, 0089-0094, Fig. 4B).
            It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the claims in the patent ‘007 with the repeated sorting at different frequencies as taught by Weitz et al. to improve the sensitivity of the method. The ordinary person skilled in the art would have motivated to combine the method of claims in the patent ‘007 with the repeated sorting at different frequencies and have a reasonable expectation of success that the combination would improve the sensitivity of the method to enrich droplets containing synthesis product because Weitz et al. explicitly taught low cost repeated sorting at different frequencies results in enrichment of the droplets containing the desired synthesis product with high sorting rate in short time (para 0100-0103, abstract, 0029-0030) and such a modification of the claims in the patent ‘007 is considered obvious over the cited prior art and the instant claims are coextensive in scope. Thus the instant claims are rejected under obviousness-type of double patenting.
   C. Claims 70-92 and 95-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,745,762 (the ‘762) in view of Weitz et al. (US 2013/0213488).
  Although the claims at issue are not identical, they are not patentably distinct from each other. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 48 USPG2d 1228 (Fed.Cir. 1998); In re Goodman, 11 F.3d 1048, 29 USPG2d 2010 (Fed, Cir. 1993); In re Longi, 759 F.2d 887, 225 USPG 845 (Fed.Cir. 1985).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 70-92 and 95-96 are generic to all that is recited in claims 1-8 of the patent ‘762. That is, the claims 70-92 and 95-96 fall entirely within the scope of claims 1-8 of the patent ‘762, or in other words, claims 70-92 and 95-96 are obvious over the claims 1 -8 of the patent ‘762. Specifically, the method steps for nucleic acid synthesis in the instant claims 70-92 and 95-96 are within the scope of the
claims 1-8 of the patent ‘762 and are coextensive in scope. Specifically the method steps for nucleic acid synthesis comprising forming a population of multiple emulsion microdroplets comprising nucleic acid and nucleic acid synthesis reagents, subjecting the emulsion droplets under conditions to synthesize a synthesis product of the template nucleic acids in at least one of the emulsion microdroplets detecting an absence or presence of the synthesis product and sorting the microdroplets the population are within the scope of the claims 1-8 of the patent ‘762. 
   However, the claims in the patent did not specifically teach tiered sorting of droplets at different frequencies to enrich droplets representing least a 1000-fold enrichment of microdroplets comprising nucleic acid synthesis product.
      Weitz et al. teach a method of claims 70, 95-96, droplet sorting of emulsion droplets wherein sorting comprising repeated (tiered) sorting at different frequencies to separate emulsion droplets based on presence or absence of synthesis product and enriching droplets containing synthesis product representing at least 1000-fold enriched with the desired product in short time (para 0100-0103, abstract, 0029-0030, 0063, 0089-0094, Fig. 4B).
            It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the claims in the patent ‘762  with the repeated sorting at different frequencies as taught by Weitz et al. to improve the sensitivity of the method. The ordinary person skilled in the art would have motivated to combine the method of claims in the patent ‘762 with the repeated sorting at different frequencies and have a reasonable expectation of success that the combination would improve the sensitivity of the method to enrich droplets containing synthesis product because Weitz et al. explicitly taught low cost repeated sorting at different frequencies results in enrichment of the droplets containing the desired synthesis product with high sorting rate in short time (para 0100-0103, abstract, 0029-0030) and such a modification of the claims in the patent ‘762 is considered obvious over the cited prior art and the instant claims are coextensive in scope. Thus the instant claims are rejected under obviousness-type of double patenting.
Claim Rejections - 35 USC § 103
6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           Claims 70-92 and 95-96 are rejected under 35 U.S.C. 103 as being unpatentable
over Abate al. (WO2014 /028378) in view of  Weitz et al. (US 2013/0213488).
Abate et al. teach a nucleic acid synthesis of claim 70, 83, 86-88, comprising: flowing a miscible phase fluid solution of template nucleic acids and nucleic acid synthesis reagent in a channel of a microfluidic device (para 00124-0126, 00242-00255);
contacting the miscible phase solution of nucleic acids and nucleic acid synthesis reagents with immiscible (oil) fluid to form miscible phase microdroplets surrounded by the immiscible phase fluid (para 0124-0126, 00242-00255);
flowing the miscible phase microdroplets surrounded by the immiscible phase fluid in a channel of a microfluidic device; contacting the miscible phase microdroplets surrounded by the immiscible phase fluid with a miscible phase carrier fluid (aqueous carrier phase) to form a population of multiple-emulsion microdroplets each microdroplet comprising a miscible phase microdroplet surrounded by the immiscible phase fluid, wherein the immiscible phase is surrounded by the miscible phase carrier fluid
subjecting the multiple-emulsion microdroplets to conditions sufficient to result in synthesizing a nucleic acid synthesis product using the template nucleic acids in at least one of the multiple-emulsion microdroplets (para 00124-00126, 00242-00257, 00264-00266; indicating multiple emulsions, double or triple emulsions); and detecting the presence of the nucleic acid synthesis product and sorting the population of multiple-emulsion droplets based on presence or absence of the synthesis products in the droplets thereby enriching the droplets (para 0127-0129, 00133-0136, 00264-00267, Fig. 47-48).
Regarding claims 71, Abate et al. teach that the miscible phase carrier fluid is a buffered aqueous phase carrier fluid (para 00116).
Regarding claim 72, Abate et al. teach that the miscible phase fluid and the miscible carrier fluid are same ( example 4, para 0242-00255). 
Regarding claim 73-74, Abate et al. teach that the nucleic acid synthesis reagents comprise reverse transcriptase and synthesis product comprises reverse transcription of the template nucleic acids (para 00143-00144).
Regarding claim 75-76, Abate et al. teach that miscible microdroplets comprise template nucleic acids from no more than one cell or zero template nucleic acid encapsulated therein (para 0007, 0099).
Regarding claim 77-80, Abate et al. that the nucleic synthesis reagents comprise amplification reagents and synthesis product comprises amplification product amplification comprises multiple-emulsion droplets by polymerase chain reaction or isothermal amplification selected from LAMP, SDA, HAD or NEAR (para 00208, 00143-00144).
Regarding claim 81-82, 85, Abate et al. teach that nucleic acid synthesis reagents comprise detectably labeled primers and/or probes, fluorescent label (para 00127-00139, 00111).
Regarding claim 84, Abate et al. teach adjusting the composition of the miscible phase fluid by adjusting the composition of the miscible phase carrier fluid (para 00115-00116).
   Regarding claim 89, Abate et al. teach that sequencing of enriched droplets to identify nucleic acid mutation (see at least para 0018).
Regarding claims 90-92, Abate et al. teach that the synthesis products are from known genomic region comprising gene loci, targeting gene loci comprises enriching the target nucleic acid fragments ranging from 1 kb to 10Mb (para 0018-0023, 00130, Fig. 47-48). 
          However, Abate et al. did not specifically teach tiered sorting of droplets at different frequencies to enrich droplets representing least a 1000-fold enrichment of microdroplets comprising nucleic acid synthesis product.
   Weitz et al. teach a method of claims 70, 95-96, droplet sorting of emulsion droplets wherein sorting comprising repeated (tiered) sorting at different frequencies to separate emulsion droplets based on presence or absence of synthesis product and enriching droplets containing synthesis product representing at least 1000-fold enriched with the desired product in short time (para 0100-0103, abstract, 0029-0030, 0063, 0089-0094, Fig. 4B).
      It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Abate et al. with the repeated sorting at different frequencies as taught by Weitz et al. to improve the sensitivity of the method. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would result in would improve the sensitivity of the method to enrich droplets containing synthesis product because Weitz et al. explicitly taught low cost repeated sorting at different frequencies results in enrichment of the droplets containing the desired synthesis product with high sorting rate in short time (para 0100-0103, abstract, 0029-0030) and such a modification of the method is considered obvious over the cited prior art.
                                                             Conclusion
              No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637